Citation Nr: 1607069	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-46 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral spine stenosis with disc bulges at the L3-L4 and L5-S1 on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from March 2003 to June 2004.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The RO in Baltimore, Maryland certified the appeal to the Board.  

In a July 2011 decision, the Board denied the Veteran's claim for an increased rating for her service-connected low back disability.  She appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 memorandum decision, the Court vacated the portion of the Board's decision that denied an increased rating on an extraschedular basis and remanded the matter to the Board.  The Court also found that Board failed to address the issue of entitlement to TDIU, but affirmed the portion of the Board's decision that denied an increased rating on a schedular basis.  

Prior to the July 2011 decision, the Veteran was scheduled for a hearing before the Board, but she did not appear for that proceeding.  The notice was sent to her address of record and was not returned by the U.S. Postal Service.  In the July 2011 decision, the Board deemed the Veteran's request for a hearing withdrawn due to her failure to appear.  In September 2011, the Veteran contacted the RO and indicated that her address had changed and that she did not receive notice of the January 2011 hearing or a copy of the Board's July 2011 decision.  The Veteran has not requested that the hearing be rescheduled, and she did not raise this issue on appeal to Court.  As such, the Board will proceed with appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.



REMAND

In light of the Court's July 2015 memorandum decision, the Board finds that a remand is necessary.   In particular, the AOJ should develop and adjudicate the claim for TDIU.  In addition, the Board finds that the issue of entitlement to a rating in excess of 20 percent for a low back disability on an extraschedular basis is inextricably intertwined with the claim for TDIU. Brambley v. Principi, 17 Vet. App. 20   (2003).
	

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected disabilities (adjustment disorder with mixed anxiety and depression, lumbosacral spine stenosis, and traumatic arthritis of the left foot).  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records, including from the Washington, D.C., VA Medical Center.

2.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16. In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, obtain additional medical evidence or medical opinion, and/or obtain a social and industrial survey, as is deemed necessary.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, to include referral of the increased rating claim for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(2), if appropriate.  Further development may also include affording the Veteran a more recent VA examination if deemed necessary.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The SSOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




